Case 19-01230-SMG   Doc 36-8   Filed 12/17/19   Page 1 of 7




                    EXHIBIT 1
             Case 19-01230-SMG    Doc 36-8   Filed 12/17/19   Page 2 of 7




                     UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF FLORIDA
                            BROWARD DIVISION


In re:

SEVEN STARS ON THE HUDSON
CORPORATION, d/b/a ROCKIN’ JUMP                    Case No19-17544 - SMG
                                                   Chapter 11
          Debtor,
____________________________________/

SEVEN STARS ON THE HUDSON                          Adversary Proceeding
CORPORATION, d/b/a ROCKIN’ JUMP,                   No. 19-01230

              Plaintiff
v.
                                                   Proposed Temporary
MDG POWERLINE HOLDINGS, LLC                        Restraining Order
AND XBK MANAGEMENT LLC,
d/b/a XTREME ACTION PARK,


              Defendants.

___________________________________

                     TEMPORARY RESTRAINING ORDER
         Upon the Motion for a Temporary Restraining Order filed by the Debtor,

Seven Stars on the Hudson Corporation, d/b/a Rockin’ Jump, and upon this Court’s

review and consideration of: (1) the Emergency Motion For Temporary

Restraining Order And Preliminary Injunction, (2) the Declaration of Kathleen A.

Daly, dated December 17, 2019, (3) the Declaration of Jens Berding, dated
            Case 19-01230-SMG      Doc 36-8   Filed 12/17/19   Page 3 of 7




December 16, 2019, and (4) the exhibits annexed to the Motion and Declarations

(collectively, the “Motion”); and this Court having jurisdiction to consider the

Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334 and

11 U.S.C. 105(a); and consideration of the Motion and the relief requested therein

being a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (B) and (M); and

venue being proper before this Court pursuant to 28 U.S.C. § 1409; and appropriate,

sufficient and timely notice of the filing of the Motion and request for a temporary

restraining order having been given pursuant to Bankruptcy Rule 7065; and it

appearing that the relief requested in the Motion is necessary and beneficial to the

Debtor and to the public; and upon due deliberation and sufficient cause appearing

therefor:

IT IS HEREBY FOUND AND DETERMINED THAT:

       1)     The Debtor has demonstrated that the relief requested in the Motion is

urgently needed. Unless a temporary restraining order is issued, there is a material

risk that the Debtor’s business will be harmed by sudden closures of the Park where

its business is housed, in order for Xtreme to host private or semi-private events

solely for its guests.

       2)     Such acts could: (i) interfere with the jurisdictional mandate of this

Court under Chapter 11 of the Bankruptcy Code; and (ii) interfere with and cause

harm to the Debtor’s reorganization effort, including the payment of its creditors.
              Case 19-01230-SMG      Doc 36-8   Filed 12/17/19   Page 4 of 7




Accordingly, there is a material risk that the Debtor, its creditors and other parties in

interest may suffer immediate and irreparable injury for which they will have no

adequate remedy at law, and it is therefore necessary that the Court enter this order.

         3)    The interest of the public will be served by this Court’s entry of this

order.

         4)    The relief requested in the Motion is in the best interest of the Debtor,

its creditors and other parties in interest.

         5)    The balancing of the interests weighs decidedly in favor of granting the

within order.

BASED ON THE FOREGOING FINDINGS OF FACT AND AFTER DUE
DELIBERATION AND SUFFICIENT CAUSE APPEARING THEREFORE,
IT IS HEREBY ORDERED THAT:

         6)    The Motion is granted as set forth herein.

         7)    To the extent unresolved objections to the preliminary injunction

requested in the Motion exist, all parties in interest must appear before the Honorable

Scott M. Grossman, United States Bankruptcy Judge for the Southern District of

Florida for a hearing (the “Hearing”) at _______ on _____________________ at the

Untied States Bankruptcy Court for the Southern District of Florida, Room ____,

299 E. Broward Blvd., Ft. Lauderdale, FL, or as soon thereafter as counsel may be

heard to show why a preliminary injunction should not be granted as follows:
Case 19-01230-SMG     Doc 36-8    Filed 12/17/19   Page 5 of 7




 a. Prohibiting defendant XBK Management LLC d/b/a Xtreme Action

    Park (“Xtreme”) from shutting down its facility without notifying

    the Debtor at least 14 days in advance of such closure;

 b. Directing Xtreme (and its affiliated entities) in all advertising and

    public announcements, including any notices posted online, on

    social media, and other forms of signage in and around the physical

    location of Xtreme Action Park to advise that any private event shall

    not effect the Debtor and that the Debtor’s park will remain open to

    the public during such event; and

 c. Permitting the Debtor to review and approve Xtreme’s advertising

    of any proposed closing at least ten (10) days in advance to ensure

    that the wording sufficiently alerts the public that the Debtor’s park

    remains open during any semi-private or private event.

 d. Permitting the Debtor to review the contract between Xtreme and its

    client to confirm whether the client is contracting for a private event

    that does not permit any other guests to enter the facility, or whether

    the client is contracting for a semi-private event where guests of

    Debtor are allowed to freely enter Xtreme action park. Regardless

    of whether the event is a private or semi-private event, , the common

    areas shall be freely accessible to the Debtor’s guests.
      Case 19-01230-SMG     Doc 36-8   Filed 12/17/19   Page 6 of 7




       e. Directing that any such private or semi-private event arranged by

          Xtreme or any other person or entity acting on its behalf, shall not

          cause any disruption in food services for Debtor’s guests while in

          the facility, unless an alternate arrangement is agreed to by Debtor

          in writing.

8) Pursuant to Rule 65(b) of the Federal Rules of Civil Procedure, made

   applicable to this Chapter 11 Case by Bankruptcy Rule 7065, no notice to

   any person is required prior to the entry and issuance of this order.

9) Pursuant to Bankruptcy Rule 7065, the security provisions of Rule 65© of

   the Federal Rules of Civil Procedure are waived.

10)    This order is without prejudice to the right of the Debtor to seek

   additional relief under applicable provisions of the Bankruptcy Code.

11)    This order and the Motion shall be promptly served on the defendants

   and all other parties who have filed notices of appearance pursuant to

   Bankruptcy Rule 2002.

12)    Service in accordance with this order shall be deemed good and

   sufficient service and adequate notice for all purposes.

13)    Any party in interest wishing to submit a response or objection to the

   relief requested in the Motion must do so in writing and such response shall

   conform to the Bankruptcy Rules and Local Bankruptcy Rules for the
           Case 19-01230-SMG        Doc 36-8   Filed 12/17/19   Page 7 of 7




        Southern District of Florida and shall be served so as to be actually

        received by not later than ___________________ by the following parties:

            a. Counsel for the Debtor in the Adversary Proceeding;

            b. Counsel for the Debtor in the Main Case;

            c. The United States Trustee; and

            d. All other parties who have filed notices of appearance.

     14)    This Court may enter an order granting the preliminary injunction

        requested in the Motion without hearing if no unresolved objections exist.

     15)    The terms of this order shall be immediately effective and enforceable

        upon its entry.

     16)    The Debtor is hereby authorized and empowered to take any action or

        perform any act necessary to implement and effectuate the terms of the

        order.

     17)    This Court shall retain exclusive jurisdiction with respect to the

        enforcement, amendment or modification of this order, and any requests

        for additional relief, and any request by an entity for relief from the

        provisions of this order.

Dated: December _, 2019



                                               _____________________________
                                               United States Bankruptcy Judge
